Case 3:20-cv-05716-AET-TJB Document 11 Filed 08/28/20 Page 1 of 6 PageID: 478




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 MICHAEL RUSSELLO,

                    Plaintiff,
                                                             Civ. No. 20-5716
          v.
                                                             OPINION
 STIHL INCORPORATED a/k/a STIHL,
 INC. et al.,

                    Defendants.

THOMPSON, U.S.D.J.

                                       INTRODUCTION

       This matter comes before the Court upon the Motion to Remand and for Attorneys’ Fees

and Costs filed by Plaintiff Michael Russello (“Plaintiff”). (ECF No. 7.) Defendant STIHL

Incorporated (“STIHL”) opposes the Motion. (ECF No. 9.) The Court has decided the Motion

based on the written submissions of the parties and without oral argument, pursuant to Local

Civil Rule 78.1(b). For the reasons stated herein, Plaintiff’s Motion to Remand and for

Attorneys’ Fees and Costs is granted in part and denied in part.

                                        BACKGROUND

       This is a product liability case. (See Am. Compl. ¶¶ 19–38, Ex. C, ECF No. 1-3.) On

April 22, 2019, Plaintiff filed the Complaint against Defendant STIHL and W.H. Potter & Son in

the Superior Court of New Jersey, Law Division, Camden County. (Ex. A, ECF No. 1-1.) The

case was transferred to the Superior Court of New Jersey, Law Division, Monmouth County.

(Notice of Removal at ¶¶ 3–5, ECF No. 1.) Plaintiff filed an Amended Complaint, substituting

                                                1
Case 3:20-cv-05716-AET-TJB Document 11 Filed 08/28/20 Page 2 of 6 PageID: 479




Becker Hardware, Inc., a New Jersey corporation, for W.H. Potter & Son, another New Jersey

corporation. (Id. ¶¶ 2, 6–7.) On April 29, 2020, Plaintiff voluntarily dismissed his claims, and

Defendant STIHL dismissed its crossclaims, against Becker Hardware, Inc. (Stipulation of

Dismissal at 1, Ex. D, ECF No. 1-4.)

        On March 24, 2020, the Chief District Judge of this District issued Standing Order 2020-

04 to extend litigation deadlines in response to the COVID-19 pandemic. (Ex. E, ECF No. 1-5.)

Standing Order 2020-04 ordered in part that

        all filing and discovery deadlines in civil matters that currently fall between
        March 25, 2020 and April 30, 2020, are EXTENDED by forty-five (45) days,
        unless the presiding judge in an individual case directs otherwise after the date of
        this Order.

(Id. (emphasis in original).) 1

        On May 8, 2020, more than one year after Plaintiff filed the initial Complaint, Defendant

STIHL removed the case to this Court. (ECF No. 1.) On June 5, 2020, Plaintiff filed a Motion to

Remand and for Attorneys’ Fees and Costs. (ECF No. 7.) Defendant STIHL filed an Opposition

(ECF No. 9), and Plaintiff filed a Reply (ECF No. 10). Plaintiff’s Motion to Remand and for

Attorneys’ Fees and Costs is presently before the Court.

                                       LEGAL STANDARD

        “[A]ny civil action brought in a State court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant . . . to the district court . . .

embracing the place where such action is pending.” 28 U.S.C. § 1441(a). Federal district courts

have subject-matter jurisdiction based on diversity of citizenship when the action arises between


1
  Standing Order 2020-09, issued on April 17, 2020, ordered in part that “all discovery deadlines
in civil matters that currently fall between March 25, 2020 and April 30, 2020, provided in
Standing Order 2020-04, remain unchanged.” (Standing Order 2020-09 ¶ 7, Ex. F, ECF No. 1-6.)
                                                 2
Case 3:20-cv-05716-AET-TJB Document 11 Filed 08/28/20 Page 3 of 6 PageID: 480




citizens of different states and the amount in controversy exceeds $75,000. 28 U.S.C. §

1332(a)(1).

        The statute governing the procedure for removal provides,

        Except as provided in subsection (c), if the case stated by the initial pleading is
        not removable, a notice of removal may be filed within 30 days after receipt by
        the defendant, through service or otherwise, of a copy of an amended pleading,
        motion, order or other paper from which it may first be ascertained that the case is
        one which is or has become removable.

28 U.S.C. § 1446(b)(3). Subsection (c) states, in pertinent part,

        A case may not be removed under subsection (b)(3) on the basis of [diversity
        jurisdiction] more than 1 year after commencement of the action, unless the
        district court finds that the plaintiff has acted in bad faith in order to prevent a
        defendant from removing the action.

§ 1446(c)(1).

                                            DISCUSSION

I.      Remand

        The dispositive legal issue in this case is whether Standing Order 2020-04 extended the

one-year deadline for removal of cases from state court to federal court. The Court concludes

that it did not.

        When Plaintiff filed the initial Complaint in New Jersey Superior Court, no complete

diversity existed. (See Compl. ¶¶ 1, 3, Ex. A, ECF No. 1-1.) Only after April 29, 2020, when

Becker Hardware, Inc. was dismissed from the case, did complete diversity exist. (See Am.

Compl. ¶¶ 1–3.) Fewer than two weeks later, on May 8, 2020, Defendant STIHL removed the

case. (ECF No. 1.) Although Defendant STIHL filed the Notice of Removal within thirty days of

this Court having subject-matter jurisdiction, as required under § 1446(b)(3), Defendant STIHL

failed to remove the case within one year after commencement of the action on April 22, 2019,

                                                   3
Case 3:20-cv-05716-AET-TJB Document 11 Filed 08/28/20 Page 4 of 6 PageID: 481




as required under § 1446(c)(1).

       Defendant STIHL argues that Standing Order 2020-04 extended the time to remove this

case by forty-five days, and therefore Defendant STIHL removed this case before the one-year

limitation on removal expired. (See Opp’n at 5–9, ECF No. 9.) The Court disagrees. Standing

Order 2020-04 extended “all filing and discovery deadlines.” (Ex. E.) Although the statutory

thirty-day deadline for removal refers to the time in which “a notice of removal may be filed,”

the statutory one-year limitation on removal plainly states, “A case may not be removed under

subsection (b)(3) on the basis of [diversity jurisdiction] more than 1 year after commencement of

the action.” §§ 1446(b)(3), (c)(1). “[T]he removal statutes are to be strictly construed against

removal and all doubts should be resolved in favor of remand.” Boyer v. Snap-On Tools Corp.,

913 F.2d 108, 111 (3d Cir. 1990) (citations and internal quotations omitted). Because

§ 1446(c)(1) refers to the one-year limitation on removal as a general prohibition rather than a

“filing deadline,” the plain meaning of the removal statute suggests that Standing Order 2020-04

did not extend the one-year period.

       Although an exception to the one-year limitation exists where “the plaintiff has acted in

bad faith in order to prevent a defendant from removing the action,” § 1446(c), the parties agree

that the statutory exception is inapplicable (Pl.’s Br. at 6, ECF No. 7; Opp’n at 9). Moreover,

although the one-year limitation may be equitably tolled in certain circumstances, A.S. ex rel.

Miller v. SmithKline Beecham Corp., 769 F.3d 204, 211 (3d Cir. 2014), neither party has raised

the issue of equitable tolling. In any event, “[c]ases involving equitable tolling of the one-year

time limit often focus on intentional misconduct by the plaintiff.” Id. at 211–12 (collecting

cases). Because Defendant STIHL did not remove this case within one year of the

commencement of the action, Plaintiff’s Motion is granted to the extent that it seeks to remand
                                                  4
Case 3:20-cv-05716-AET-TJB Document 11 Filed 08/28/20 Page 5 of 6 PageID: 482




this case to the Superior Court of New Jersey.

II.    Attorneys’ Fees and Costs

       Plaintiff also seeks an award of attorneys’ fees and costs of $2,500. (Pl.’s Br. at 8.) “An

order remanding the case may require payment of just costs and any actual expenses, including

attorney fees, incurred as a result of removal.” § 1447(c). “[A]n award of fees under § 1447(c) is

left to the district court’s discretion.” Martin v. Franklin Capital Corp., 546 U.S. 132, 139

(2005). “[C]ourts may award attorney’s fees under § 1447(c) only where the removing party

lacked an objectively reasonable basis for seeking removal. Conversely, when an objectively

reasonable basis exists, fees should be denied.” Id. at 141. Because the effect of Standing Order

2020-04 on the one-year removal deadline is not established within the Third Circuit, the Court

concludes that Defendant STIHL’s theory supporting the timeliness of its removal was

objectively reasonable. See Admiral Ins. Co. v. Abshire, 574 F.3d 267, 280–81 (5th Cir. 2009)

(affirming the district court’s conclusion that removal was objectively reasonable where the only

Fifth Circuit case on point left unsettled questions regarding the propriety of removal); Pesole v.

Health Care Serv. Corp., 277 F. Supp. 3d 866, 873 (N.D. Tex. 2017) (concluding that the

defendant had an objectively reasonable basis for removal where it was “unsettled” whether the

plaintiff’s declarations indicating that she would not accept a judgment or recovery greater than

$74,000 were legally binding); Stephens v. Kaiser Found. Health Plan of the Mid-Atl. States,

Inc., 807 F. Supp. 2d 375, 385 n.6 (D. Md. 2011) (concluding that the defendant had an

objectively reasonable basis to remove the case to federal court because “the law surrounding

fraudulent misjoinder is somewhat unsettled”); Calero v. Unisys Corp., 271 F. Supp. 2d 1172,

1182 (N.D. Cal. 2003) (concluding that an award of costs and fees was not warranted because

“removal was based on reasonable and supported interpretation of unsettled California law”).
                                                 5
Case 3:20-cv-05716-AET-TJB Document 11 Filed 08/28/20 Page 6 of 6 PageID: 483




Therefore, the Court denies Plaintiff’s request for attorneys’ fees and costs.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion to Remand and for Attorneys’ Fees and

Costs (ECF No. 7) is granted in part and denied in part. An appropriate Order will follow.



Date: August 28, 2020                                         /s/ Anne E. Thompson
                                                              ANNE E. THOMPSON, U.S.D.J.




                                                 6
